Exhibit 10.3

NOTE PURCHASE OPTION AGREEMENT

THIS NOTE PURCHASE OPTION AGREEMENT (“Agreement”) is executed and delivered as
of this 1st day of June, 2009, by and among MasTec North America, Inc.
(“Maker”), Jon L. Wanzek, as Sellers’ Representative (“Wanzek”), and the Wanzek
Family Foundation (the “Foundation”, and together with Wanzek, the “Holder”).
Capitalized terms used and not otherwise defined herein, shall have the
respective meanings ascribed thereto in the Stock Purchase Agreement dated
October 4, 2008, by and among Maker, MasTec, Inc., a Florida corporation, Wanzek
Construction, Inc., a North Dakota corporation, Trust B under the Amended and
Restated Living Trust of Leo Wanzek dated February 2, 2000, a North Dakota
trust, Janet L. Wanzek, a North Dakota resident, Wanzek Construction 2008
Irrevocable Trust, a North Dakota trust, Jon L. Wanzek, a North Dakota resident,
Jon L. Wanzek 2008 Two-Year Irrevocable Annuity Trust, a North Dakota trust, and
Wanzek, as Sellers’ Representative, subsequently amended by that certain First
Amendment to Stock Purchase Agreement dated December 2, 2008, that certain
Second Amendment to Stock Purchase Agreement dated December 16, 2008, and that
certain Third Amendment to Stock Purchase Agreement (the “Third Amendment”)
dated as of the date hereof (the “Purchase Agreement”).

WHEREAS, pursuant to the Purchase Agreement, the Maker (i) issued to Wanzek a
Negotiable Subordinated Convertible Note due December 16, 2013 in the aggregate
principal amount of $47,500,000, and (ii) issued to the Foundation a Negotiable
Subordinated Convertible Note due December 16, 2013 in the aggregate principal
amount of $7,500,000 (together, the “Notes”);

WHEREAS, Maker wishes to obtain from Holder an option to purchase the Notes from
Holder and Holder wishes to grant Maker an option to purchase the Notes from
Holder (the “Option”); and

WHEREAS, as consideration for such Option, concurrently with the execution of
this Agreement, the Parties are entering into the Third Amendment, substantially
in the form of Exhibit A.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:

1. Option to Purchase Notes. Subject to the terms and conditions of this
Agreement, the Holder hereby grants the Maker the Option from the date hereof
through 11:59 PM Fargo, North Dakota time on the 60th day following the date
hereof (the “Option Period”) to purchase from Holder all or any portion of the
Notes (with new Notes to be executed and delivered if less than the whole of
either Note is purchased) for the Note Purchase Price (as defined below). Maker
may exercise the Option any time during the Option Period by delivering written
notice to Holder of its intent to exercise the Option to the address for Wanzek
set forth in Section 15.

2. Note Purchase Price. “Note Purchase Price” means the principal amount of the
Notes or any portion purchased plus all interest accrued under the Notes through
the Closing (as hereinafter defined).



--------------------------------------------------------------------------------

3. Closing. If the Option is exercised during the Option Period, then the
parties shall consummate the purchase at a closing (the “Closing”) no later than
10 Business Days following the end of the Option Period at the offices of Maker.
At least five (5) Business Days prior to the Closing, the Maker shall notify
Holder of the date and time of the Closing. At the Closing, the Holder shall
sell, transfer and deliver to Maker full right, title and interest in and to the
portion of the Notes purchased, free and clear of all Encumbrances and shall
deliver to Maker the original Notes (or one Note if all or less than one Note is
being repurchased) duly endorsed for transfer or accompanied by note powers duly
endorsed. Simultaneously with the delivery of the Note or Notes, Maker shall
deliver to Holder the Note Purchase Price by wire transfer of immediately funds
to the bank and account designated by Wanzek and, to the extent a partial Note
is repurchased, a replacement Note for the portion of the Note not repurchased.

4. No Conversion of Notes During Option Period or Prior to Closing. During the
Option Period, and if the Option is exercised, during the period prior to
Closing, Holder shall not exercise the conversion rights set forth in Section 2
of the Notes or otherwise cause the conversion of the Notes into shares of
Guarantor’s common stock; provided that to the extent the Option is exercised
for less than the whole of the Notes, Holder may convert during the period
between exercise of the Option and Closing any portion of the Notes as to which
the Option was not exercised if otherwise permitted by the Notes.

5. No Transfer or Sale of Notes During Option Period or Prior to Closing. During
the Option Period, and if the Option is exercised, during the period prior to
Closing, Holder shall not sell, gift, mortgage, pledge, exchange, assign or
otherwise dispose or transfer, including a disposition under judicial order,
legal process, execution, attachment, or enforcement of an Encumbrance
(“Transfer”) the Notes; provided that to the extent the Option is exercised for
less than the whole of the Notes, Holder may Transfer during the period between
exercise of the Option and Closing any portion of the Notes as to which the
Option was not exercised if otherwise permitted by the Notes and the Purchase
Agreement.

6. Interest Under the Notes. If Maker does not exercise the Option for the whole
of the Notes, then all interest accrued through April 16, 2009 on the portion of
the Notes not purchased shall be paid by Maker on the first Business Day
immediately following the end of the Option Period (the “Accrued Interest
Payment Date”), and all interest accrued on the portion of the Notes not
purchased from April 17, 2009 through the Accrued Interest Payment Date will be
payable on August 16, 2009. All payments required to be made under the Notes,
whether due before or after the date hereof, are suspended and no default or
Event of Default (as defined in the Notes) has occurred or shall occur under the
Notes for the failure to make such payments. Following (x) the end of the Option
Period, if the Option is not exercised, or (y) the Closing, if the Option is
exercised (but solely if less than the whole of the Notes is purchased),
interest shall accrue at the rate provided in the Notes and interest payments
shall resume under the Notes at the times provided therein.

7. Representations and Warranties. Holder represents to Maker that (i) this
Agreement has been duly authorized (if necessary) and executed and delivered by
or on behalf of such Holder, and this Agreement constitutes a valid and binding
agreement of Holder,



--------------------------------------------------------------------------------

enforceable in accordance with its respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or other laws relating to, or affecting
generally, the enforcement of creditors’ rights and remedies or by other
equitable principles of general application, (ii) it is the owner and holder of
the Notes, free and clear of all Encumbrances, (iii) Holder has all the
requisite power and authority to transfer the Notes to Maker should Maker
exercise the Option, and (iv) Holder has not executed any prior assignment of
the Notes to any third party, nor has Holder exercised its right to convert the
Notes into shares of the Guarantor’s Common Stock.

8. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
FLORIDA OTHER THAN CONFLICT OF LAWS PRINCIPLES THEREOF DIRECTING THE APPLICATION
OF ANY LAW OTHER THAN THAT OF FLORIDA. COURTS WITHIN THE STATE OF FLORIDA
(LOCATED WITHIN THE COUNTY OF MIAMI-DADE) WILL HAVE EXCLUSIVE JURISDICTION OVER
ALL DISPUTES BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS. THE PARTIES HEREBY CONSENT TO AND AGREE TO
SUBMIT TO THE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS; (B) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE
FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS; OR (C) ANY LITIGATION COMMENCED IN
SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.

9. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION OR
AGREEMENT CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY HERETO IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

10. Entire Agreement and Modification. This Agreement supersedes all prior and
contemporaneous agreements between the Parties with respect to its subject
matter and constitutes (along with the documents referred to in this Agreement)
a complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended
except by a written instrument signed by the parties hereto.

11. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

12. Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the attorneys’ fees, costs and
necessary disbursements of the parties shall be apportioned between the parties
based on the degree to which each party’s claims were unsuccessful.



--------------------------------------------------------------------------------

13. Counterparts and Facsimile. This Agreement may be executed in counterparts
and, as so executed, shall constitute a binding agreement. A facsimile or other
electronic transmission of the signature of any party shall be considered to
have the same binding legal effect as an original signature.

14. No Third Party Beneficiary. Except for the parties to this Agreement and
their respective successors and assigns, nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the parties hereto and their respective successors and assigns any
rights or remedies under or by reason of this Agreement.

15. Notices. Any notices, demands, consents, agreements, requests or other
communications which may be or are required to be given, served or sent by any
party to any other party or obtained from any party pursuant to this Agreement
must be in writing and must be (a) mailed by first-class mail, registered or
certified, return receipt requested, postage prepaid, (b) hand delivered
personally by independent courier, or (c) transmitted by telecopier addressed as
follows:

 

Maker:    MasTec North America, Inc.    c/o MasTec, Inc.    800 S. Douglas Road,
12th Floor    Coral Gables, FL 33134    Attention: Pablo A. Alvarez,   
Executive Vice President, Mergers and Acquisitions    Facsimile No.: (305)
406-1900 with a copy (which shall not constitute notice) to:   

MasTec, Inc.

800 S. Douglas Road, 12th Floor

Coral Gables, FL 33134

Attention: Albert de Cardenas, Executive Vice President and General Counsel

Facsimile No.: (305) 406-1947

            with a copy (which shall not constitute notice) to:   

Greenberg Traurig, P.A.

1221 Brickell Avenue

Miami, FL 33131

Attention: David Barkus

Facsimile No.: (305) 961-5724

        



--------------------------------------------------------------------------------

If to Holders, to:    Wanzek Construction, Inc.    c/o Jon Wanzek   

16553 37th Street SE

Fargo, ND 58103

   Facsimile No.: (701) 282-6166 with a copy to:    Fabyanske, Westra, Hart &
Thomson P.A. (which shall not constitute notice)   

800 LaSalle Ave., Suite 1900

Minneapolis, MN 55402

Attention: Scott L. Anderson

   Facsimile No.: (612) 359-7602

Each party may designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication which is mailed, hand delivered or transmitted in the manner
described above will be deemed received for all purposes at such time as it is
delivered to the addressee (with the return receipt, the courier delivery
receipt or the telecopier answer back confirmation being deemed conclusive
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation.

16. Conflicts with Purchase Agreement. To the extent there is a conflict between
the terms and provisions of this Agreement and the Purchase Agreement, the terms
and provisions of this Agreement shall govern.

17. Defined Terms. Capitalized terms used but not defined herein have the
respective meanings set forth in the Purchase Agreement.

[The remainder of this page left intentionally blank; signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered, or caused
their duly authorized officers to execute and deliver, this Agreement as of the
date first set forth above.

 

MASTEC NORTH AMERICA, INC.     WANZEK FAMILY FOUNDATION By:  

/s/ Pablo Alvarez

    By:  

/s/ Jon L. Wanzek

Name:  

Pablo Alvarez

    Name:   Jon L. Wanzek Title:  

Executive Vice President Mergers and Acquisitions

    Title:   President

/s/ Jon L. Wanzek

      Jon L. Wanzek, Seller’s Representative      



--------------------------------------------------------------------------------

EXHIBIT A

THIRD AMENDMENT TO STOCK PURCHASE AGREEMENT